department of the treasury washington d c tax_exempt_and_government_entities_division date aug employer_identification_number legend dear sir or madam ui nos contact person identification_number telephone number t eo b2 t we have considered your ruling_request dated date pertaining to the consequences under sec_170 sec_501 and of the internal_revenue_code of a a supporting organization's creation of a donor-advised charitable gift fund eacts y is a broadly based membership_organization described in sec_501 of the code and supported largely by member dues it is represented that y would qualify under sec_509 if y were described in sec_501 c x is described in sec_501 of the code and classified as a a supporting_organization of y x's membership consists of all members of y who are members of x by virtue of their y membership a majority of x's board_of directors are elected by x's membership and several y officers serve x officio as directors of x x receives most of its support from contributions from its members x's primary charitable activity is making grants to v and w which are c organizations also established by and affiliated with y that conduct charitable and educational activities pertaining to the field of y's membership x also makes grants to other c organizations supported by or similar to v and w x proposes to establish a charitable gift fund the fund for its members to make contributions for charitable purposes x will solicit donations to the fund through y's periodical sent to members direct mailings to members and the web sites of x and y the fund is expected to appeal primarily to members who wish to provide for the long-term charitable needs r p of v w and similar organizations the fund will not be a separate legal entity but will be operated as an internal division of x contributions to the fund and earnings thereon will be maintained in separate_accounts established by x for this purpose although x will maintain separate_accounts for donors tracking their donations and earnings on and distribution of such funds the underlying funds themselves will be aggregated for purposes of investment under the direction of x's investment advisors donors may direct their contributions in whole or part to two types of accounts a specific donee account where one or more charities are named as the ultimate beneficiaries of the account and x determines the amount and timing of distributions and selects new beneficiaries if those named cease to exist or qualify or to serve the donor's original intent and a donor-advised account where the donor or his or her designees will be allowed to consult with x as to the charities to be benefitted during the year with x determining the amount timing and distributee of each distribution x will make distribution decisions through its board_of directors or one or more distribution committees appointed by the board no donor will participate in board or committee decisions regarding an account that the donor created x will strongly urge donors to designate or recommend that at least of distributions from each account be made to charities of the type supported by x and y x will also amend its articles of incorporation to allow distributions to c governmental units the instrument of transfer to x for the fund and detailed descriptive information furnished by x pertaining to the fund including brochures and web site information will provide that contributions are irrevocable and will thereafter be under the control of x's board_of directors x will issue a written_statement to each donor and distributee organization that distributions may be used only for charitable purposes permitted under sec_501 of the code and not for the individual donor's personal benefit x will investigate distributions where it has reason to believe that grant funds are being used for the donor's private benefit or other non-charitable purpose and will take the necessary steps including legal action if necessary to prevent such misuse of charitable funds the instrument of transfer will also provide that distributions will not be made to individuals or organizations other than public_charities under sec_509 of the code and governmental units including foreign organizations that can reasonably be determined to be the functional equivalent of a public charity or government instrumentality within the meaning of the relevant provisions of the code and regulations x will verify the public charity or governmental status of all distributees prior to distribution x's by- laws specifically provide that the board has the power to modify any restriction or condition on the distribution of funds if in the board's discretion such restriction or condition becomes unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served x's board has committed itself by resolution to exercise such power x contemplates making annual distributions from the fund commensurate with its assets x will distribute from the fund an amount at least equal to of the fund's average net assets on a fiscal five-year rolling basis if anticipated grant amounts are not met recommendations will be sought with respect to accounts where grants have totaled less than of the account's average assets over the same period if sufficient grant recommendations are not received in days assets may be transferred to x's unrestricted fund for grantmaking if neither contributions nor grant recommendations are made during a five-year period the donor will be contacted to make grant recommendations or contributions if no recommendations are made within days some or all assets may be transferred to the unrestricted fund x plans to establish several different funds of investment_assets into which the amounts donated will be invested including a money market fund bond fund s p index fund wilshire index fund and international equities fund x will periodically withhold from the fund a specified percentage of earnings or assets to pay for investment managers and other operating costs x will establish five investment strategies for the fund donors will be entitled to designate the investment strategy with which they are most comfortable as the initial investment of funds contributed by them x will retain control_over the investment of all assets however and x's board_of directors will ensure that the allocation of investment_assets is consistent with the accomplishment of x's charitable purposes x retains the right to alter the initial investment strategies and add new strategies and or funds as the board deems in the best interest of x and its beneficiaries donors will be allowed to recommend a shift of the account balance to a different strategy or fund at least once a year x will not be obligated to follow the recommendation and will not do so if it determines that the transfer is not in the best interests of x and its beneficiaries x represents that all investment_income will come from ordinary and routine investments specifically interest dividends and gains on the sale of assets x will not hold assets as stock_in_trade inventory or for sale to customers in the ordinary course of a trade_or_business x will not incur debt to acquire any investment_assets accept gifts encumbered with debt or otherwise knowingly incur any acquisition_indebtedness with respect to assets in the fund investment management firms will be given authority over daily asset management consistent with the investment objectives of the fund and other criteria established by x's board x's by-laws give the board authority to replace any trustee custodian or agent of a fund for any reason including breach of fiduciary duty or failure to produce a reasonable return of net_income over a reasonable period of time x's board has committed itself by resolution to exercise such power and obtain information and take other appropriate steps to see that each participating trustee custodian or agent administers funds in accordance with the terms of the governing instruments for the fund and accepted standards of fiduciary conduct to produce a reasonable retum of net_income or appreciation where not inconsistent with x's need for current income with due regard to safety of principal in furtherance of x's exempt purposes x reserves the right to terminate its agreements with investment managers upon 30-day's notice o rulings requested x requests the following rulings the amendments to the articles of incorporation and by-laws of x that have been approved but not implemented and the proposed creation and operation of a charitable gift fund in the manner described will not adversely affect x's exempt status under sec_501 and sec_501 of the code donors to x for the proposed charitable gift fund to be created and operated by x will be entitled to charitable deductions pursuant to sec_170 and sec_170 of the code following the implementation of the amendments to its articles of incorporation and by-laws and creation and operation of the proposed charitable gift fund x will continue to be classified as other than a private_foundation under sec_509 of the code the unrelated_business_income_tax will not apply to any income or gain realized by x from the assets in the proposed charitable gift fund the unrelated_business_income_tax will not apply to the portions of the investments or investment earnings on the assets in the proposed charitable gift fund that are withheld by x from the accounts created by specific donors for the payment of the direct and indirect_costs of operation of that fund the proposed charitable gift fund and the separate_accounts within the charitable gift fund created by x to identify contributed amounts with specific donors will be treated as integral parts of x and not as separate entities law sec_170 of the code allows a deduction for a charitable_contribution to an organization described in sec_170 and sec_509 of the code sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code describes a supporting_organization as one which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more zu0l organizations described in sec_509 or for purposes of sec_509 an organization described in sec_509 shall be deemed to include an organization described in sec_501 or which would be described in sec_509 if it were an organization described in sec_501 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in sec_512 amounts received or accrued as consideration for entering into agreements to make loans and annuities and ail deductions directly connected with such income sec_512 of the code provides that notwithstanding sec_512 or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than-- a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business there shall also be excluded ail gains or losses recognized in connection with the organization's investment activities from the lapse or termination of options to buy or sell securities as defined in sec_1236 or real_property and all gains or losses from the forfeiture of good-faith deposits that are consistent with established business practice for the purchase sale or lease of real_property in connection with the organization's investment activities this paragraph shall not apply with respect to the cutting of timber which is considered on the application of sec_631 as a sale_or_exchange of such timber sec_1_507-2 of the income_tax regulations provides that in order to effectuate a transfer of all of its right title and interest in and to all of its net assets a transferor private_foundation may not impose any material restriction or condition that prevents the transferee public charity from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of its exempt purposes sec_1_509_a_-4 of the regulations provides that if the organization by which a supporting_organization is operated supervised or controlled is a publicly supported sec_501 or organization deemed to be a sec_509 organization for purposes of sec_509 under the provisions of sec_509 the supporting_organization will be considered as meeting the requirements of this paragraph if its articles require it to carry on 02s charitable etc activities within the meaning of sec_170 sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by the specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of the regulations similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 a b however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that a supporting_organization is not it may satisfy the test by using its income to carry on an independent activity or required to pay over its income to the publicly supported organizations in order to meet the operational_test program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with sec_1_509_a_-4 the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries sec_1_509_a_-4 of the regulations provides that a supporting_organization is operated supervised or controlled by one or more publicly supported organizations where a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that for purposes of sec_509 an organization which is operated in conjunction with an organization described in sec_501 or such as a social_welfare_organization labor or agricultural_organization business league or real_estate board shall if it otherwise meets the requirements of sec_509 be considered an organization described in sec_509 if such sec_501 or organization would be described in sec_509 if it were an organization described in sec_501 the sec_501 or organization which the supporting_organization is operating in conjunction with must therefore meet the one-third tests of a publicly_supported_organization set forth in sec_509 revrul_62_113 1962_1_cb_10 held that monies contributed by a taxpayer to a fund established by a church to support the expenses of missionaries including the taxpayer’s son were deductible as charitable_contributions under sec_170 of the code if the contributions were not earmarked for the son the service reasoned that a deduction is allowable where it is established that a gift is intended by the donor for_the_use_of the organization and not as a gift to an individual and that the test is whether the organization has full control of the donated funds and discretion as to their use so as to insure that they will be used to carry out its functions and purposes revrul_64_182 1964_1_cb_186 involved a corporation organized exclusively for charitable purposes that derived its income principally from the rental of space in a large commercial office building which it owned maintained and operated the charitabie purposes of the corporation were carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the service held that the corporation met the primary purpose test of sec_1_501_c_3_-1 of the regulations and was exempt under sec_501 of the code where it was shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_67_149 1967_1_cb_133 held exempt under sec_501 c of the code an organization formed for the purpose of providing financial assistance to several different types of c organizations it carried on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization did not accumulate its investment_income revrul_76_401 1976_2_cb_175 held that a c charitable_trust whose sole purpose is to grant scholarships to students graduating from both public and private high schools in a city and whose trustees are either officers of or elected by the membership of a c civic league is a a supporting_organization if the league were an organization described in sec_501 it would be excluded from the definition of a private_foundation by virtue of sec_509 because of the sources of its financial support the service reasoned that in a technical sense a a supporting_organization cannot be organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of the sec_501 or organization it is deemed to support the supporting_organization is a legal charity and therefore cannot be organized and operated to further the general purposes of a noncharitable organization thus the general requirements of sec_1_509_a_-4 d and e of the regulations are inapplicable to organizations supporting sec_501 and organizations this is specifically recognized in sec_1_509_a_-4 in its reference to sec_509 of the code wherein it provides that if a supporting_organization is operated supervised or controlled by a publicly supported sec_501 or organization the supporting_organization will be considered as satisfying the organizational_test of sec_509 a if its articles require it to carry on charitable etc activities within the meaning of sec_170 although this rule is not specifically restated in sec_1_509_a_-4 of the regulations pertaining to the operational_test of sec_509 it is equally applicable in determining whether a supporting_organization satisfies that test thus since the trust is organized and operated exclusively for charitable purposes and is controlled by the civic league it is deemed to satisfy the requirements of sec_509 of the code the trust is operated supervised or controlled by a publicly_supported_organization within the meaning of sec_1_509_a_-4 of the regulations and thus satisfies the requirements of sec_509 of the code finally the trust is not controlled directly or indirectly by a disqualified_person as defined in sec_4946 of the code other than its trustees in their capacity as trustees and other than an organization described in sec_509 and thus the trust meets the requirements of sec_509 revrul_81_43 1981_1_cb_350 held that a community_trust described in sec_1_170a-9 of the income_tax regulations that was created by a community chest to hold permanently endowed charitable funds and to distribute income to support local publicly supported charities qualified as a a supporting_organization where the publicly supported charities were specified by class rather than name rationale each of the requested rulings is discussed in turn below the proposed fund is an activity recognized as furthering exclusively charitable purposes the fund will operate in a manner similar to a community_trust a public charity described in sec_1_170a-9 - of the regulations see also revrul_67_149 because x is described in sec_501 and sec_509 of the code and such status will not be adversely affected by the fund donors to x for the fund will be entitled to charitable deductions under sec_170 of the code x is currently described in sec_509 of the code for purposes of sec_509 y is a publicly_supported_organization under sec_1_509_a_-4 of the regulations x is operated supervised or controlled by y because a majority of x's directors are elected by the membership of y which is also the membership of x under sec_1_509_a_-4 x meets the a organizational_test because it is organized and operated exclusively for charitable purposes and operated supervised or controlled by y while making grants to organizations other than the specified publicly supported organizations is ordinarily not permitted under the a operational_test an exception applies here--under revrul_76_401 a supporting_organization of a c organization is deemed to meet the operational_test if it is organized and operated exclusively for charitable purposes and operated supervised or controlled by the c organization also x represents that it is not controlled by disqualified persons the proposed creation and operation of the fund will not adversely affect thi sec_509 status we express no opinion whether the operation of such a donor-advised_fund on such facts would meet the a operational_test if the publicly_supported_organization were described in sec_501 given x's representations that its income from investment of fund assets will be in the form of dividends interest and capital_gains and assuming that x will not have any acquisition_indebtedness with respect to any investment_property such income will be excluded from unrelated business taxable under sec_512 and of the code x's withholding of portions of the fund assets or earnings to pay operating costs is not income from a trade_or_business distinct from the fund's investment of assets whether such investment activity gives rise to unrelated_business_income_tax is discussed above the issue raised by x is similar to that dealt with in sec_1_507-2 of the regulations while the regulation applies to a specific situation involving a terminating private_foundation the regulation bears in general on the question whether the donee organization exercises dominion and control_over an asset so as to be considered its owner the community_trust regulations under sec_1_170a-9 refer to sec_1_507-2 for this purpose x has not in form created separate trusts or other legal entities to operate the fund moreover x has structured the fund to operate generally within the guidelines for community trusts to be treated as a single entity as set forth in the regulations under the facts presented we find that contributions to the fund will be held directly by x as its own assets rulings accordingly we rule as follows the amendments to the articles of incorporation and by-laws of x that have been approved but not implemented and the proposed creation and operation of a charitable gift fund in the manner described will not adversely affect x's exempt status under sec_501 and sec_501 of the code donors to x for the proposed charitable gift fund to be created and operated by x will be entitled to charitable deductions pursuant to sec_170 and sec_170 of the code subject_to the conditions and limitations of sec_170 following the implementation of the amendments to its articles of incorporation and by-laws and creation and operation of the proposed charitable gift fund x will continue to be classified as other than a private_foundation under sec_509 of the code the unrelated_business_income_tax will not apply to any income or gain realized by x from the assets in the proposed charitable gift fund the unrelated_business_income_tax will not apply to the portions of the investments or investment earnings on the assets in the proposed charitable gift fund that are withheld by x from the accounts created by specific donors for the payment of the direct and indirect_costs of operation of that fund the proposed charitable gift fund and the separate_accounts within the charitable gift fund created by x to identify contributed amounts with specific donors will be treated as integral parts of x and not as separate entities except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the ol we code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the tax consequences of x's activities x should keep a copy of this ruling in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s terrell m berkovsky manager exempt_organizations technical group
